Citation Nr: 0512362	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.  

2.  Entitlement to service connection for right ankle 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board further notes that in a February 2000 rating 
decision, the RO incorrectly addressed the ankle and hernia 
issues on a finality basis; however, it correctly addressed 
these matters on a de novo basis in a June 2002 rating 
decision and a June 2002 supplemental statement of the case.  

The Board remanded the case in October 2003 for further 
development, and the case was returned to the Board in March 
2005.  


FINDINGS OF FACT

1.  A right inguinal hernia was not present in service and is 
not etiologically related to active service.  

2.  A right ankle disability was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is any current right ankle disability 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

2.  A right ankle disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the right ankle during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  In a February 2002 letter, the 
veteran was provided the notice required under the VCAA and 
the implementing regulations.  In February 2002, the RO 
adjudicated the veteran's claims on a de novo basis.  
Pursuant to the Board's remand directive, the veteran was 
provided another VCAA letter in May 2004.  His claims were 
thereafter adjudicated on a de novo basis in a supplemental 
statement of the case issued in December 2004.  Therefore, 
the Board is satisfied that VA has complied with the notice 
requirements of the VCAA and the implementing regulations and 
that VA properly processed the claims following compliance 
with the notice requirements.  It is clear that any 
procedural errors on the RO's part were insignificant and 
non-prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App., April 14, 2005).  

Moreover, record reflects that all service medical records 
and all available post-service medical evidence identified by 
the veteran have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate either of 
the claims.  The Board is also unaware of any such 
outstanding evidence.  Although the veteran has not been 
afforded a VA examination to determine the etiology of his 
claimed disabilities, in view of the absence of any medical 
evidence of either claimed disability in service or until 
many years thereafter and the absence of any indication in 
the medical evidence that either disability is etiologically 
related to service, the Board has determined that the medical 
evidence of record is sufficient to decide the claims and 
that there is no reasonable possibility that a VA examination 
would substantiate either claim.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of the claims.  




II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records are negative for any complaint, 
finding or diagnosis of a right ankle disorder or a right 
inguinal hernia.  On service separation examination in 
December 1976, the veteran's musculoskeletal system, abdomen 
and viscera were all clinically normal.  

The earliest post-service medical evidence of any right ankle 
disorder is a VA medical record dated in November 1988, which 
notes that the veteran gave a 4 or 5 month history of right 
ankle problems and denied any history of right ankle trauma. 
The diagnostic assessment was rule out bony abnormality of 
the right ankle.  Later medical evidence shows that arthritis 
of multiple joints, including the ankles, was diagnosed in 
January 2000.  There is no indication in any of the medical 
evidence of record that a right ankle disorder was present 
within one year of the veteran's discharge from service or 
that any current right ankle disorder is etiologically 
related to service.

The earliest post-service medical evidence of a right 
inguinal hernia is a private medical report dated in 
September 1996, which shows that the veteran was found to 
have a small, right inguinal hernia.  Later medical evidence 
pertaining to treatment and evaluation of the hernia is also 
of record; however, there is no indication in any of the 
medical evidence that the hernia was present in service or 
until years thereafter, or that the hernia is etiologically 
related to service.  

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service is limited to 
the veteran's own statements; this is not competent evidence 
of the alleged nexus because lay persons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claims


ORDER

Entitlement to service connection for a right inguinal hernia 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


